 In the Matter of HAWKINS IRON COMPANYandUNITED STEELWORKERSOF AMERICA,C. I. O.Case No. 10-R-19292.Decided November 2, 1944Mr. S. M. Bronaugh,of Birmingham, Ala., for the Company.Messrs. R. E. FairandR. M. Poarch,of Birmingham, Ala., for theUnion.Mr. Louis Cokvm,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE0Upon petition duly filed by United Steelworkers of America,C. I. 0., herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees ofHawkins Iron Company, Birmingham, Alabama, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Louis Plost, Trial Examiner.Said hearing was held at Birmingham, Alabama, on October 6, 1944.The Company and the Union appeared at and participated in thehearing.'All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYHawkins Iron Company is an Alabama corporation engaged inthe processing of steel products at Birmingham, Alabama.FromOctober 1943 to June 1944, the Company purchased $5,000 worth of raw'Although International Association of Bridge,Structural and Ornamental Iron Workersand Local #539 thereof,were served with Notice of Hearing,they did not appear.59 N. L.R. B., Nor. 7.20 HAWKINS IRON COMPANY21materials, all of which was shipped to it from points outside the Stateof Alabama.During the same period the Company fabricated steelvalued at about $30,000, about 50 percent of which was shipped to pointsoutside the State of Alabama.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONINVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as exclusive collectivebargaining representative of its employees until such time as theUnion is certified by the Board.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate?We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of'Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all production and maintenance employees of the Company, ex-cluding office and clerical employees, watchmen, foremen, leadermen,and any other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.2 The Field Examiner reported that the Union presented 39 membership application cards.There are about 80 employees In the appropriate unit. 22DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Hawkins IronCompany, Birmingham, Alabama, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Tenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preced-ing the date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in, the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to be represented byUnited Steelworkers of America, C. I. 0., for the purposes of collectivebargaining.MR. JOHN M. HOUSTON took no part in the. consideration of the aboveDecision and Direction of Election.